Citation Nr: 1713392	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, including as a result of an undiagnosed illness or as a result of a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to June 1995.  He had service in Southwest Asia from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2014, the Board reopened a previously denied claim as to this issue and remanded the underlying service connection matter for additional development.


FINDING OF FACT

A chronic sleep disorder, to include insomnia and sleep apnea, was not manifest during active service; and, the preponderance of the evidence fails to establish that a present sleep disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include insomnia and sleep apnea, including as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in October 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Federal Circuit Court of Appeals has held that, "absent extraordinary circumstances,...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand has been substantially completed.  Although VA treatment records indicate the Veteran is currently receiving Social Security Administration (SSA) disability benefits, the Board finds there is no reason to believe that any records associated with that claim include pertinent information relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sleep disorders, to include insomnia and sleep apnea, are not qualifying chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable here.

VA regulations, however, provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 17, 2016).  The Veteran in this case is shown to have served in Southwest Asia, and these regulations are applicable to his claim.  
The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

Here, the Veteran contends that he has a sleep disorder, to include insomnia and sleep apnea, as a result of active service.  He stated that he had experienced lack of sleep, waking up tired, breathing problems during sleep, and loud snoring since his return from service in Saudi Arabia in 1991.  He reported that prior to his service in Saudi Arabia he did not snore loudly, but that after he returned home his spouse had complained about it.  He further stated that his squad members in service told him he snored like a bear. 

Records show the Veteran served in Southwest Asia during active service.  VA records show service connection is established for residuals of a low back injury, residuals of a right shoulder injury, residuals of a right ankle sprain, and eczematoid dermatitis to the bilateral hands and feet.  

Service treatment records are negative for diagnosis or treatment for a chronic sleep disorder, to include insomnia and sleep apnea.  A November 1994 report of medical history noted that the Veteran indicated he had frequent trouble sleeping and that he reported averaging only three to four hours of sleep per night.  It was also noted that he reported having indigestion almost every night including waking up with dry heaves.  A March 1995 report of medical history also noted he reported having frequent trouble sleeping without additional medical comment.

VA treatment records show that the Veteran underwent a sleep study in 2006 and was provided a diagnosis of moderate sleep apnea with significant daytime sleepiness.  Records show that he complained of increased sleepiness and waking up during the night.  Subsequent reports note treatment for obstructive sleep apnea.

VA examination in November 2009 noted that the Veteran complained of chronic problems sleeping due to back pain and that he reported he did not have a separate sleep disorder.  No additional medical comment as to this matter was provided.  

VA treatment records dated in June 2011 include a psychology consultation report noting that the Veteran stated he had problems with sleep that began in 2007 when he was incarcerated.  He described problems with sleep initiation and maintenance and reported that he took Ambien, which he found to be ineffective.  

VA mental disorders examination in October 2014 found the Veteran met the criteria for a diagnosis of insomnia because he reported frequent night awakenings, difficulty sleeping at least three nights per week, and difficulty sleeping for the past several years.  It was noted he also had a diagnosis of sleep apnea that appeared to be separate from his diagnosis of insomnia since treatment notes indicated he used his CPAP machine correctly.  The examiner noted he had completed a course of individual therapy for insomnia and that his symptoms showed improvement, but that his poor sleep hygiene resulted in a return of insomnia symptoms.  The examiner also found that he had no history of treatment for sleep disorders while in the service and that he first sought treatment for insomnia in 2011, 16 years after his discharge from the service.  The diagnosis of insomnia was found not to be related to nor exacerbated by military service.  It was further noted that the Veteran had been diagnosed in years past with adjustment disorder, mood disorder due to general medical condition, and depression, but that he currently did not endorse any symptoms consistent with a psychiatric disorder separate from insomnia. 

VA sleep apnea examination in October 2014 included a diagnosis of obstructive sleep apnea with a date of diagnosis in 2006.  It was noted that the Veteran reported he had experienced sleep problems since he returned from Saudi Arabia in 1991.  He also stated he had reported this numerous times and was sent to sleep classes, was prescribed various sleep medications, and had a negative medical work-up.  He stated he was never afforded a sleep study and asserted that his sleep issue was always sleep apnea.  He reported fellow servicemen had complained about his snoring and stated that he had periods where he was not breathing.  The examiner noted that treatment records were silent for complaints related to sleep issues after discharge, but that the Veteran reported he had fallen asleep while driving or if he sat down to watch television.  He noted having a marked increase in somnolence in 2003 or 2004 and had a minor automobile accident because he had fallen asleep.  He reported he sought VA treatment in 2006 and was provided a diagnosis of sleep apnea.  It was the examiner's opinion that the Veteran's sleep apnea was less likely proximately due to or the result of a service-connected disability and that there was no medical or clinical evidence that it had its onset in service.  The examiner also found that the evidence demonstrated a diagnosis of sleep apnea was first provided in 2006 and that service treatment records noted sleep issues due to pain or sleep hygiene habits that resolved.  

Based upon the evidence of record, the Board finds that a chronic sleep disorder, to include insomnia and sleep apnea, was not manifest during active service, and that the preponderance of the evidence fails to establish that a present sleep disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability. There is no medical evidence of a present or chronic sleep disturbance unrelated to the diagnosed disorders of insomnia and obstructive sleep apnea for which presumptive service connection based upon service in Southwest Asia may be warranted. The October 2014 VA opinions are persuasive and based upon adequate rationale. The examiners specifically found that there was no evidence the Veteran's sleep apnea had its onset in service or was proximately due to a service-connected disability and also determined that his insomnia was not related to nor had been exacerbated by service, that sleep apnea and insomnia were shown to have been first manifest many years after service, and that the evidence demonstrated that sleep issues in service had been due to pain or sleep hygiene habits that had resolved. The examiners reviewed the evidence then of record and adequately considered the credible lay statements and reported symptom manifestation history of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that the Veteran has reported having had sleep apnea, and/or sleep disorders more severe than demonstrated by his available service treatment records, during service, but that there is no supporting or corroborating evidence of any chronic sleep disorder prior to 2006.  He has asserted that his fellow servicemen told him he snored loudly and had stopped breathing during sleep and that his spouse had noticed increased snoring after his return from service in Saudi Arabia, but he has not provided any evidence in support of these claims.  His statements as to these matters are found to be inconsistent with the evidence in his service treatment records.  As such, the Board finds the Veteran's specific statements as to having had sleep apnea in service or chronic sleep disorder symptoms that continued after service to be not credible.

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence. Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Consideration has also been given to the Veteran's assertion that he has a present sleep disorder as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The medical significance of symptoms and chronicity are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  However, there is no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to this disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a sleep disorder is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against this claim.  
ORDER

Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, including as a result of an undiagnosed illness or as a result of a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


